The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
- Lee (US 20120149372) discloses registering (Lee paragraph 0039) a first SIM (Lee Fig. 1 Item 171) among the plurality of SIMs with a first network entity (Lee Fig. 1 Item 250) in a wireless network and a second SIM among (Lee Fig. 1 Item 172) the plurality of SIMs with a second network entity (Lee Fig. 1 Item 350) in the wireless network.
Zhao (US 20180132289) discloses receiving, by the RF controller, a request (Zhao paragraph 0006 note: this reads on “the request”) from the second SIM to access at least one service associated with the second network entity; sending, by the RF controller a response (Zhao paragraph 0006 note: this reads on “maintaining the corresponding PDN connection on the modem stack associated with the second SIM in response to determining that the PDN connection”) to the second SIM to access the at least one service (Zhao paragraph 0006 note: this reads on packet-switched service) associated with the second network entity.
 Parron (US 20160112084) discloses a category of service (Parron Abstract note: this reads on PS service) that indicates a priority of the at least one service to be accessed by the second SIM (Parron Abstract, paragraph 0069, 0080).
Qu (US 20050176445) discloses sending the signalling message comprising the category of service to the second network entity (Qu paragraph 0077 note: this reads on sends a CDMA Point-to-Point SMS Message with Service Category).

Accordingly, Applicant’s claims are allowed for these reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701.  The examiner can normally be reached on Monday-Thursday, 8:00AM-4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HSINCHUN LIAO/Primary Examiner, Art Unit 2641